DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  line 3 reads “the tray bottom” should read “a tray bottom”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the Applicant states that the trajectory extends substantially “normal” to the trajectory. It is unclear exactly what is substantially “normal”. What structure is claimed? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-23, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Anderson et al. (US 2014/0311029).
In re claim 1, with reference to the abstract, [0004], and [0097], Anderson et al. disclose a device for moistening and/or fertilizing plants, comprising a movable spray lance with at least one spray nozzle arranged on the spray lance, characterized in that a (preferably linear) guide rail is provided, wherein the spray lance is movably guided in the guide rail in a trajectory extending parallel to the guide rail and extends substantially normal to this trajectory, and wherein a drive, (preferably a linear) drive, is arranged for moving the spray lance in the area of the guide rail. 
Applicant is reminded that preferred, optional, or for example language within the claims does not positively claim the limitations and therefore the limitations are not required within the prior art. 
In re claim 2, with reference to [0117], Anderson et al. disclose actuators, (e.g. for sowing seeds or harvesting plants or fruits, sensors, e.g. for obtaining plant diagnoses, or cameras) are arranged on the spray lance.
In re claim 3, with reference to Figure 5, Anderson et al. disclose the spray lance is mounted on the guide rail via a (preferably rod-shaped) connector.
In re claim 4, with reference to [0145], Anderson et al. disclose the connector comprises a plurality of securing means, (preferably latch openings), to allow the position of the spray lance to be adjusted.
In re claim 6, with reference to [0097], Anderson et al. disclose the aerosol contains a nutrient medium and/or water.
In re claim 7, with reference to [0141] and Figure 16a, Anderson et al. disclose at least two spray nozzles are designed to create overlapping spray cones.
In re claim 8, with reference to [0097], Anderson et al. disclose gas outlet openings are provided on the spray lance or in that a gas outlet lance with gas outlet openings is movably guided in the guide rail.
In re claims 9 and 10, with reference to [0110] and Figure 5, Anderson et al. disclose the drive is designed as a belt drive, wherein the belt drive comprises a stationarily arranged drive engine, and the spray lance is movable via an endlessly revolving drive belt, the drive belt being guided by deflection rollers.
In re claim 11, with reference to Figures 1 and 10d, Anderson et al. disclose a (preferably substantially horizontal) plant support plane adapted to stabilize the plants in their rootstock region, wherein the spray lance is arranged at a distance below or above the plant support plane and wherein the plant support plane extends substantially parallel to the movement plane defined by the movement of the spray lance.
In re claim 12, with reference to the figures, Anderson et al. disclose the spray lance is designed such that substantially the entire surface of the plant support plane may be moistened and/or fertilized.
In re claim 13, with reference to Figure 1, Anderson et al. disclose the guide rail is arranged above or below the plant support plane.
In re claim 14, with reference to Figure 15, Anderson et al. disclose a (preferably linear) gap is provided in the plant support plane, through which a connector for connecting the spray lance and the guide rail projects, the connector comprising a plurality of securing means, (preferably latch openings), for adjusting the position of the spray lance.
In re claim 15, with reference to Figure 2b, Anderson et al. disclose at least two spray lances are provided, (wherein preferably at least one spray lance is arranged above the plant support plane and at least one spray lance is arranged below the plant support plane).
In re claim 16, with reference to Figure 2a, Anderson et al. disclose the spray lances are mounted on the guide rail via a common connector and are movable via a common drive.
In re claim 17, with reference to [0132], [0133], and Figure 26b, Anderson et al. disclose the spray lances are mounted independently of one another on separate guide rails and are movable via independent drives.
In re claim 18, with reference to Figure 23, Anderson et al. disclose the device is arranged in a tray or comprises a tray, the tray bottom of which is inclined relative to the plant support plane and (preferably has a tilt angle of about 0.5° to about 5°).
In re claim 19, with reference to [0125], Anderson et al. disclose the tray bottom comprises a drain for collecting and optionally reintroducing the medium applied.
In re claim 20, with reference to Figure 23, Anderson et al. disclose a lighting device is provided, (the lighting device preferably being arranged in the area above the plant support plane).
In re claims 21 and 22, with reference to [0170], Anderson et al. disclose a frame structure and in that at least one plant support plane is movably mounted relative to the frame structure, and the plant support plane is movably mounted in a substantially horizontal plane, (preferably in a plane parallel to the movement plane of the spray lance).
In re claim 23, with reference to Figure 8, Anderson et al. disclose movement means are arranged on the plant support plane, (the movement means preferably comprising rollers or telescopic rods).
In re claim 25, with reference to Figure 8, Anderson et al. disclose movement means are arranged on two outer edges of the plant support plane, which extend parallel to one another.
In re claim 27, Anderson et al. disclose the plant support plane can be (capable of being) completely extracted from the frame structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2014/0311029).
In re claim 5, Anderson et al. disclose the claimed invention as described above except for the spray lance comprising three to ten spray nozzles which are implemented to generate an aerosol with a droplet size of 1 um to 100 um in a pressure range of 8 bar to 100 bar. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the spray nozzles to include any suitable number of spray nozzles for the intended use since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided a droplet size in any known, suitable size for the intended use including 1 um to 100 um in any know, suitable pressure range for the intended use including 8 bar to 100 
In re claim 24, Anderson et al. disclose the claimed invention as described above except for cover profiles are provided within the frame structure for protecting the movement means, the cover profiles covering the movement means at least from above. However the Examiner takes Official Notice that cover members for protecting mechanisms are old and well-known in the art for protecting equipment from damage. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the device of Anderson et al. with cover profiles as claimed in order to protect the equipment from damage.
In re claim 26, Anderson et al. disclose the claimed invention as described above except for six to twelve rollers each, are arranged on two outer edges of the plant support plane, which extend parallel to one another. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the rollers to include any suitable number of rollers for the intended use since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/Primary Examiner, Art Unit 3644